Citation Nr: 0804575
Decision Date: 02/08/08	Archive Date: 03/27/08

DOCKET NO. 05-41 449                   DATE FEB 08 2008 

On appeal from the Department of Veterans Affairs Regional Office in Manchester, New Hampshire 

THE ISSUE 

Entitlement to a higher rating for myalgia, bilateral hips, currently evaluated as 10 percent disabling. 

REPRESENTATION 

Appellant represented by: New Hampshire State Veterans Council 

ATTORNEY FOR THE BOARD 

Jason A. Lyons, Counsel 

INTRODUCTION 

The veteran served on active duty from February 1996 to May 1996, and from August 1997 to December 1997. 


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

For the reasons indicated, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required. 

REMAND 

In this case, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have not been met. Under the Act VA has an obligation to notify the appellant of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. While full notice was not provided prior to the February 2005 rating decision at issue, full notice was accomplished in correspondence dated in May and December 2004, and through the October 2005 statement of the case. 
Unfortunately, after the RO provided full notice, the claim was not thereafter readjudicated as is required under Mayfield v. Nicholson, 19 Vet.App. 103, 129 (2005); and Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30,2008). Case law is clear that the appellant must be given a reasonable opportunity to respond to the notice, and then the claim must be adjudicated. Hence, further development is required. 

Therefore, this case is REMANDED for the following action: 

The RO shall readjudicate the appellant's claim. If the claim remains denied a supplemental statement of the case must be issued, and a reasonable opportunity to respond must be provided. 

- 2 - 


The veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2007). 

- 3 - 



